Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 9/25/20.  Claims 1-8 are pending in the instant application.  Examiner contacted Applicant on 3/17/22 to discuss proposed examiner’s amendments to place the application in condition for allowance; however, Applicant declined in favor of a written office action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Fig. 6 shows inhale air flow labeled R; however, the description (para. 0035) describes this inhaled flow with the label B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: para. 0010 is objected to because line 2 includes a parenthesis mark which is not closed with another such mark.  
Appropriate correction is required.

Claim Interpretation
The claim limitation “a soft portion” (claim 1) is being interpreted in light of the disclosure para. 0027 as being constructed of a material that can elastically deform and move to closely fit the wearer.
The claim limitation “valve is a constantly open intake valve” (claim 3) is being interpreted in light of the disclosure as being a valve which is biased to the open position and can be closed due to user’s exhalation efforts (see para. 0030 and Figs. 7A-7C).
The claim limitation “splitter … to prevent the circulation of air flowing from a lower end of the channel to the breathing tube” (claim 8) is being interpreted in light of the disclosure to mean that the splitter functions to prevent air flowing form the lower end of the channel into the inhalation portion of the breathing tube as the disclosure provides that the exhaled air is discharged through another channel in the breathing tube (see Fig. 11 for example).

Claim Objections
Claim 1 is objected to because of the following informalities:  the language “air exhaled from the user leave the proximal space” (line 13) is objected to for a grammatical/typographical error; Examiner suggests amending to read –air exhaled from the user leaves the proximal space--.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the language “dirty air exhaled from the user leave the proximal space through the breathing tube.” (line 13-14) appears to claim the human body which is non-statutory subject matter.  In order for the device to function such that dirty air exhaled by the user leaves the proximal space, the user, and thus the human, must be present in the claimed invention.  Examiner suggests amending to read -- dirty air exhaled from the user leaves the proximal space through the breathing tube, when in use.--.
Regarding claim 4, the language “to further discharge the dirty air exhaled from the user.” (line 2-3) appears to claim the human body which is non-statutory subject matter.  In order for the device to function such that the exhaust valve further discharges dirty air exhaled by the user, the user, and thus the human, must be present in the claimed invention.  Examiner suggests amending to read -- to further discharge the dirty air exhaled from the user, when in use.--.
Claims 2-3 and 5-8 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the dirty air exhaled" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 are rejected based on dependency on a rejected claim.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 101 rejections set forth in this Office action.

Reasons for Allowance
When read in light of the limitations of the claimed full-face mask, the prior art does not disclose, either alone or suggest in combination, a mask including a mask body including a lens portion and a soft portion connected to each other, the soft portion configured to fit the user’s face to form an inner space; a breathing tube disposed above the mask body and connected with the inner space for the user to inhale clean air; an isolation support portion disposed in the inner space to define an upper space and a lower space, the upper space connected to with the lower space; and a first partition disposed in the lower space to define a proximal space and a distal space, the partition further including an intake valve whereby the clean air enters the proximal space through the intake valve when the ser inhales the clean air; wherein the breathing tube is configured to connect with the proximal space of the lower space whereby the dirty air exhaled from the user leaves the proximal space through the breathing tube as set forth in independent claim 1.

The above mentioned prior art references of record are directed towards similar full-face diving masks as the claimed invention; however, they do not disclose, either alone or suggest in combination, the limitations set forth in independent claim 1 discussed above.  Huang for example, teaches a full-face mask including isolation support and first partition but is silent as to the specific limitations of these features recited in the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/COLIN W STUART/Primary Examiner, Art Unit 3785